DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “controlling horizontal temperature variability of the ribbon of glass to be 10°C or less across 80 percent of an entire width of the ribbon of glass before the ribbon of glass cools to a glass transition temperature”. However, dependent claims 9 and 14 disclose controlling the horizontal temperature variability of the ribbon of glass by increasing heat loss at the edges of the ribbon of glass (claim 9) or reducing the heat loss of a center portion of the ribbon of glass. However, both of these methods would result in an increased temperature variability across the width of the ribbon of glass and likely above the claimed variability of less than 10°C. In the manufacture of glass ribbons, the edge portions will naturally cool faster than the center portion of the ribbon; which results in a temperature gradient across the width of the glass. The applicant’s limitations in claims 9 and 14 would only result in an increased temperature variability and would not enable the limitation of claim 1 of “controlling horizontal temperature variability of the ribbon of glass to be 10 °C or less across 80 percent of an entire width of the ribbon of glass”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAKOTA et al. (US 2012/0304695) in view of KARIYA et al. (US 2014/0013805) and MEDA et al. (WO 2005/055284).
Lakota teaches a method of forming a glass sheet comprising forming a ribbon of glass from molten glass with a pair of forming rollers (abstract); controlling thermal conditions of the glass (para. 0068); and separating a glass sheet from the ribbon of glass (para. 0037).  
Kariya teaches a method for forming a glass sheet by down drawing. Kariya teaches controlling horizontal temperature variability of the ribbon of glass to be 0 °C across an entire width of the ribbon of glass (para. 0143). It would have been obvious to one of ordinary skill in the art to modify the method of Lakota to control horizontal temperature variability of the ribbon of glass to be 0 °C across an entire width of the ribbon of glass because Kariya teaches that this suppresses warpage in the glass (para. 0143).
Meda teaches a method for forming a glass sheet by downdrawing. Meda teaches controlling a cooling rate of the ribbon of glass while the ribbon of glass moves vertically downward within a setting zone such that the ribbon of glass has a first average cooling rate before the ribbon of glass cools to the glass transition temperature and a second average cooling rate after the ribbon of glass cools to the glass transition temperature, the first average cooling rate being less than the second average cooling rate (page 16 lines 1-26). It would have been obvious to one of ordinary skill in the art to modify the method of Lakota to controlling a cooling rate of the ribbon of glass because Meda teaches that this prevents curtain warpage of the glass ribbon (page 16 lines 21-26).
Regarding claim 2, Lakota teaches extracting heat from one or both of the pair of forming rollers (para. 0012).  
Regarding claim 3, Lakota teaches extracting heat from one or both of the pair of forming rollers comprises transmitting a heat exchanging fluid into the forming roller, the heat exchanging fluid in thermal communication with an outer surface of the forming roller (para. 0012). 
Regarding claims 4-6, Kariya teaches controlling horizontal temperature variability of the ribbon of glass to be 0 °C across an entire width of the ribbon of glass (para. 0143).
Regarding claim 7, Lakota teaches before the pair of forming rollers has formed the ribbon of glass from the molten glass, supplying the molten glass to an internal chamber of a feed device comprising a floor below the internal chamber (see figure 1); and supplying the molten glass from the internal chamber of the feed device, through the floor and into a gap separating the pair of forming rollers (see figure 1).  
Regarding claim 18, Lakota teaches before the pair of forming rollers has formed the ribbon of glass, supplying a stream of molten glass from a feed device into a gap separating the pair of forming rollers, wherein each roller of the pair of forming rollers has an axis of rotation and the axes of rotation are parallel to each other, the gap has a minimum distance at a horizontal plane extending through both axes of rotation, the stream of molten glass exits the feed device vertically above the horizontal plane and forms a puddle of molten glass within the gap between the pair of forming rollers above the horizontal plane, the puddle of molten glass has a width parallel to the axes of rotation and a height from the horizontal plane (para. 0017), and controlling the horizontal temperature variability of the ribbon of glass before the ribbon of glass cools to the glass transition temperature comprises increasing the height of the puddle of molten glass from the horizontal plane.  
Regarding claim 19, Lakota teaches movable dams disposed above the horizontal plane cooperate with the pair of forming rollers to limit the width of the puddle of molten glass, and increasing the height of the puddle of molten glass from the horizontal plane comprises moving one or both of the movable dams closer to the other of the movable dams (para. 0021-0022).  
Regarding claim 20, Meda teaches the ribbon of glass cools at the first average cooling rate while the ribbon of glass cools from 50 °C above the glass transition temperature to the glass transition temperature, and the ribbon of glass cools at the second average cooling rate while the ribbon of glass cools from the glass transition temperature to 50 *C below the glass transition temperature (page 16 lines 1-26).  
Regarding claim 21, Lakota teaches controlling the cooling rate of the ribbon of glass while the ribbon of glass moves vertically downward within the setting zone comprises facing each of two primary surfaces of the ribbon of glass at a heat loss reduction element (para. 0066).  
Regarding claim 22, Lakota teaches the heat loss reduction element comprises an insulative substrate (para. 0066).  
Regarding claim 23, Lakota teaches the heat loss reduction element comprises a heating element (para. 0099).  
Regarding claim 24, Lakota teaches the molten glass has a viscosity of 200 to 10,000 Poise (para. 0017) which overlaps with the claimed range of 0.01 Poise to 3000 Poise.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAKOTA et al. (US 2012/0304695) in view of KARIYA et al. (US 2014/0013805) and MEDA et al. (WO 2005/055284) as applied to claims 1-7 and 18-24 above, and further in view of TSUDA et al. (US 2012/0159990).
Lakota as modified by Kariya and Meda teaches a method of forming a glass sheet.
Tsuda teaches a method of forming a glass sheet. Tsuda teaches individually controlling thermal output of each of a plurality of heating elements of the feed device in thermal communication with the molten glass within the internal chamber of the feed device (para. 0037). It would have been obvious to one of ordinary skill in the art to modify the method of Lakota with the plurality of heating elements of the feed device of Tsuda because Tsuda teaches that this prevents the molten glass from being cooled (para. 0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741